Case 20-13564-mdc        Doc 23    Filed 12/29/20 Entered 12/29/20 08:47:25                 Desc Main
                                   Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

 IN RE:                                                                  CASE NO.: 20-13564-mdc
                                                                                  CHAPTER 13
 Kristy L Rees,
 Richard C Rees,
                   Debtors.

 _________________________________/

                    OBJECTION TO CONFIRMATION OF DEBTORS'
                           AMENDED CHAPTER 13 PLAN

Lakeview Loan Servicing, LLC ("Secured Creditor”), by and through its undersigned counsel,
objects to confirmation of Debtor’s Amended Chapter 13 Plan (DE #20), and states as follows:
   1. Debtors, Kristy L Rees and Richard C Rees (“Debtors”), filed a voluntary petition
       pursuant to Chapter 13 of the Bankruptcy Code on September 2, 2020.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 437
       Colonial Park Dr, Springfield, PA 19064, by virtue of a Mortgage recorded on December
       19, 2017 instrument number 2017066988 Book 6104, at Page 1743 of the Public Records
       of Delaware County, PA. Said Mortgage secures a Note in the amount of $304,385.00.
   3. On November 11, 2020, Secured Creditor filed a Proof of Claim (No.: 12-1) which
       itemized a pre-petition arrearage of $14,389.15.
   4. The Debtors filed an Amended Chapter 13 Plan on December 8, 2020.
   5. The Plan proposes to cure Secured Creditor's pre-petition arrearages via a loan
       modification. Thus far, a loan modification has not been offered or approved.
   6. Debtor is obligated to fund a Plan which is feasible to cure the arrears due to the
       objecting creditor within a reasonable time pursuant to 11 U.S.C § 1322(b)(5). Therefore,
       in the event that any loss mitigation efforts are not successful, the plan fails to satisfy the
       confirmation requirements of 11 U.S.C § 1325(a)(1). Secured Creditor objects to any

                                                                                                  20-065210
                                                                                          REES, RICHARD
                                                                                   Objection to Confirmation
                                                                                                      Page 1
Case 20-13564-mdc       Doc 23    Filed 12/29/20 Entered 12/29/20 08:47:25              Desc Main
                                  Document     Page 2 of 3



      Plan which proposes to pay anything less than $14,389.15 to cure the pre-petition
      arrearages over the life of the plan.
   WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
   stated herein and deny confirmation of Debtors' Plan, and for such other and further relief as
   the Court may deem just and proper.




                                              RAS Citron, LLC
                                              Attorney for Secured Creditor
                                              130 Clinton Road, Suite 202
                                              Fairfield, NJ 07004
                                              Telephone: 470-321-7112
                                              Facsimile: 973-404-8886

                                              By: /s/Charles Wohlrab
                                              Charles Wohlrab, Esquire
                                              Pennsylvania Bar Number 314532
                                              Email: CWohlrab@rascrane.com




                                                                                              20-065210
                                                                                      REES, RICHARD
                                                                               Objection to Confirmation
                                                                                                  Page 2
Case 20-13564-mdc         Doc 23   Filed 12/29/20 Entered 12/29/20 08:47:25          Desc Main
                                   Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on December 29, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Kristy L Rees
437 Colonial Park Drive
Springfield, PA 19064

Richard C Rees
437 Colonial Park Drive
Springfield, PA 19064

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

                                           RAS Citron, LLC
                                           Attorney for Secured Creditor
                                           130 Clinton Road, Suite 202
                                           Fairfield, NJ 07004
                                           Telephone: 470-321-7112
                                           Facsimile: 973-404-8886

                                           By: /s/Charles Wohlrab
                                           Charles Wohlrab, Esquire
                                           Pennsylvania Bar Number 314532
                                           Email: CWohlrab@rascrane.com

                                                                                           20-065210
                                                                                   REES, RICHARD
                                                                            Objection to Confirmation
                                                                                               Page 3
